      Case 5:19-cv-00094-C Document 8 Filed 07/09/19                 Page 1 of 2 PageID 18
      Case 5:19-cv-00094-C Document 6         Filed 05/23/ 9       Page 1 of 2 PagelD 14




        David Manuel Arrellano
                               T
                                                                                           D
                   Plaintiff
                     V.                            Civil A ion No. 5:19-cv-00094-C

Great Lakes Educational Loan Services,
                Inc.
                   Defendant


                                   Summons in a Civil Acti n

TO: Great Lakes Educational Loan Services, Inc. c/o Re istered Agent
                                                C T Co oration System
                                                1999 B -yan Street, Suite 900
A lawsuit has been filed against you.           Dallas, X 75201

       Within 21 days after service of this summons on you ( ot counting the day you received
it) -- or 60 days if you are the United States or a United Sta es agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 2(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a m9 ion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be s rved on the plaintiff or the
plaintiff's attorney, whose name and address are:

    Joseph Davidson
    2500 South Highland Avenue
    Suite 200
    Lombard, IL 60148

    If you fail to respond, judgment by default will be ent ed against you for the relief
demanded in the complaint. You also must file your answe or motion with the court.




                                                     CLERK OF COURT


DATE: 05/23/2019
                                                      Signalu e of Clerk or Depuo1 Clerk
                Case 5:19-cv-00094-C Document 8 Filed 07/09/19                            Page 2 of 2 PageID 19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:19-cv-00094

                                                     PROOF OF SERVICE


                                                                                  I
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

       This summons f or (name of individual and title, if any) GREAT LAKE� EDUCATIONAL LOAN SERVICES, INC.
was received by me on (date) Jun 20, 2019, 12:59 pm.


        D       I personally served the summons on the individual at (place)   --i-------­ on (date)
                _________ ; or
        D       I left the summons at the individual's residence or usual place of bode with (name)
                                                                                                    -------,----
                                                                                                                 ,a
                person of suitable age and discretion who resides there, on ( date) 1--------- , and mailed a copy
                to the individual's last known address; or

        m       I served the summons on (name of individual) MELISSA TO : S , who is designated by law to accept service
                of process on behalf of (name of organization) CT CORPORATipN SYSTEM, THE REGISTERED AGENT
                FOR GREAT LAKES EDUCATIONAL LOAN SERVICES, IN�. on (date) Tue, Jun 25, 2019; or

        D       I returned the summons unexecuted because:    -------+--; or
        D       Other: _________ ; or

        My fees are $   --------- for travel and$ ----------i--- for services, for a total of$$0.00.
        I declare under penalty of perjury that this information is true.



Date: 06/25/2019




                                                                Kathleen Miller - rocess Server - PSC-1898 Exp. 3/31/2020
                                                                                  1

                                                                                      Printed name and title


                                                                1910 Pacific Aven e, Suite 16700, Dallas, TX 75201
                                                                                         Server's address

Additional inf ormation regarding attempted service, etc.:

1) Successful Attempt: Jun 25, 2019, 10:20 am at 1999 BRYAN ST., SUITE 0, DALLAS, TX 75201 received by GREAT
LAKES EDUCATIONAL LOAN SERVICES, INC., BY DELIVERING TO l S REGISTERED AGENT, CT
CORPORATION SYSTEM, WHERE THE DOCUMENT WAS ACCEPTED Y MELISSA TORRES, DESIGNATED
                                                                       1
AGENT FOR SERVICE OF PROCESS

DELIVERED TO THE ABOVE NAMED WAS A SUMMONS IN A CIVIL A TION AND COMPLAINT.
